Title: To James Madison from John J. Murray, 10 January 1803 (Abstract)
From: Murray, John J.
To: Madison, James


10 January 1803, Glasgow. Transmits a report of U.S. trade up to 31 Dec. 1802 [not found]. Did not succeed in filling all the blanks; the report “is therefore very imperfect.” If Congress passed a law requiring masters to report their arrival and to show their ship’s papers to consuls, it would simplify consular duties regarding reports and also “be the means in time, if not immediately, of putting ⟨a⟩ stop to some Illegal practic⟨es⟩ that I suspect ⟨are in⟩dulged in to great extent” to the injury of good and lawful citizens. Alludes in particular to the rights of foreigners as exercised in U.S. ships. Asks JM to tell him to whom the ships marked “S” in the report are registered. Asks to be informed “as soon as poss⟨ible⟩” if JM has received his letters of 31 July and 26 Aug. Received JM’s 26 Aug. circular “about a Month since” and will pay exact attention to its contents. Asks JM to have the acts of the last session of Congress sent to him. Attaches his seal of office in a postscript.
 

   
   RC (DNA: RG 59, CD, Glasgow, vol. 1). 3 pp. Docketed by Wagner.



   
   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 3:448, 521–22.



   
   See PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 3:489–90 and n. 5.



   
   A full transcription of this document has been added to the digital edition.

